Citation Nr: 1242244	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-39 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for cellulitis of the bilateral arms and legs (a skin disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's skin disability manifests in at least 5 percent, but less than 20 percent, of the entire body; it does not manifest in 20 to 40 percent of the entire body or of exposed areas affected, and systemic therapy was not required for a total duration of six weeks or more, but not constantly.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling for a skin disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a skin disability in a January 1997 rating decision.  When the Veteran filed his current claim in January 2009, a 10 percent evaluation was in place.  This disability rating is currently on appeal.

The Veteran's service-connected cellulitis of the bilateral arms and legs has been rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema, which provides that a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent exposed areas affected, and no more than topical therapy required.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Important for this case, the next higher rating of 30 percent is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Here, the Veteran's service-connected skin disability would not warrant an evaluation in excess of 10 percent disabling.  

Controlling in this case, the Veteran underwent two examinations of his service-connected skin disability.  In April 2009, he was afforded a fee-based examination.  At that time, the Veteran reported that he received systemic, antibiotic treatment for his skin disability.  Importantly, he did not specify the duration of such treatment or identify the medication used for treatment.  Indeed, the Veteran's private treatment reports do indicate that he was treated with antibiotics in February 2008.  However, this treatment was for a rectal infection, not his service-connected skin disability of the bilateral arms and legs.  

Upon physical examination, the April 2009 examiner indicated that zero percent of the exposed areas were affected and greater than 5 percent but less than 20 percent of the total body area was affected.  There was no indication of scarring.

The Veteran was afforded another VA examination in June 2012.  There, the examiner noted that the Veteran's skin disability was treated in March 2010 with ten days of Cipro, an antibiotic.  The Veteran himself reported that he had no requirement for antibiotics or immunodiffusion procedure since 2010.  As such, the VA examiner explicitly indicated in the examination report that the Veteran had not been treated with oral or topical medications in the past 12 months for his skin condition, providing evidence against this claim. 

Upon physical examination, the examiner indicated that none of the exposed areas were affected and none of the total body area was affected by the skin disability.  She clearly noted that "[t]here are NO active boils/furnuncle/carbuncles/cellulitis at the present time."  With respect to other manifestations of the skin condition, the examiner indicated that there "are old residual scars on forearms/hand/back from previous incision and drainage procedures that are well healed (no adherence, no pain, no interference with sensory or motor function."

Based on these findings, the Veteran's disability picture more closely approximates a 10 percent disability rating for his service-connected skin disability.  Indeed, the percentages of areas affected by the Veteran's skin condition reflect the criteria for a 10 percent evaluation.  In fact, the most recent evidence from the June 2012 VA examination revealed that the Veteran's disability does not warrant a compensable evaluation (based on the percentages of areas affected by the skin disability), much less an evaluation in excess of 10 percent.  Simply stated, the evidence during the period on appeal does not indicate that 20 to 40 percent of the entire body or of exposed areas is affected or that systemic therapy was required for a total duration of six weeks or more.

The Board has also looked at other diagnostic codes for rating the Veteran's skin disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, as to a separate rating based on scarring, the Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions apply to the present claim, which was received in January 2009.  73 Fed. Reg. 54708 (Sept. 23, 2008).  However, while the Board has taken into consideration other diagnostic codes applicable to his increased rating claim, the evidence of record does not indicate that the Veteran's skin disability ever resulted in scarring or disfigurement.  Indeed, in the most recent VA examination of his skin in June 2012, the VA examiner explicitly noted that while there was residual scarring from the treatment of his skin condition, they were well-healed with no adherence, no pain, and no interference with sensory or motor function.  As such, a separate rating based on scars is not warranted.

A complete review of the Veteran's record, to include VA treatment records and private medical records, do not provide any additional evidence in favor of the Veteran's claim for a higher evaluation of his skin disability, and for reasons noted above, provides evidence against such a claim.

With respect to claims for an increased rating, the Board has also considered the Veteran's statements that his disability is worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470.  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered 4pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disability is evaluated.

In short, the Board does not find evidence that the rating assigned for the Veteran's skin disability should be increased for any other separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time period on appeal.  As such, an evaluation in excess of 10 percent disabling is not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Based on the above, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Board will now determine whether the Veteran's service-connected skin disability warrants referral for extraschedular consideration.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a skin condition.  There are no manifestations of the Veteran's skin disability that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  The Veteran has submitted little evidence showing that his service-connected skin disability markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation, and there is also little indication that this disability necessitated frequent periods of hospitalization during the appeal period.  

Here, while the Board notes the Veteran's one-time hospitalization in March 2010 for his skin condition, which he reported also resulted in lost time from work, this single instance does not rise to a level of an exceptional or unusual disability picture.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.


Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied with respect to the claims adjudicated above.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way a letter from the RO to the Veteran dated in February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez- Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As to this duty, VA has associated with the claims folder the Veteran's service treatment records, VA treatment reports, and private treatment records.  These records that were adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.

The Veteran was afforded examinations of his skin disability in April 2009 and June 2012.  The examination reports include all relevant findings necessary to evaluate the claim adjudicated herein.  As such, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has contended otherwise.

As such, the RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances pertaining to the claim adjudicated above.  Significantly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide these issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


